Case 16-32135-hdh13 Doc 51 Filed 06/23/21 Entered 06/23/21 18:15:22 Page1of3

UNITED STATES BANKRUPTCY COURT
KORTHERN CESTRICT GF TEXAS
DALLAS DIVISION

InRe: Randats N. Crain Case No: 16-32135-13

Lashondra C. Cenin
DEBTOR(S) CERTIFICATION AND MOTION FOR ENTRY OF DISCHARGE
PURSUANT TO 11 USC, SECTION t 32a)

The Debtors move for entry of discharge under 11 S.C. § 1328[a) of the Bankruptcy Code
1 By sgring below, the Debtors cortify under penalty of perjury under the taws of tha Ursted Stains of Amenca that

2

wh
Debtor

the fofwing sintoments aro Sue and coroct

A. lheve completed the personal francis! management etrectionsl course from an agency approved by
the Untied States Trustee A copy of Offical Form 23 # sitached as Exhibit 1

6. fl owea dabi ansirg from (a) any wolation of any stato or fodoral scactes laws, regulations of orders:
(b) fraud, deeatt of manipulation @ a Sduciary capaclly of in connection with the purchase of palo of any
security, {c} a chil spmeddy under § 1964 of fitie 18, o (d} 2 crimina act, intentional tort, or wilful or reckdoss
misconduct thal caused serious physical atpury or death to another individaal in the preonding five yorrs,
then | have nol daimed an exemption kr my residence in an amount n excess of $125,000.

C. Ab ameunis payable by me on a domesiic suppor obgigaton, thal are due through {rs dale (inchsding
dinourtts due baloré the peltion was filed In ts Case, bed onty lo the eafertt prowided for by the plan) have

been pad.
D. | have not recetved a discharge in a case fled under chapter 7, 11, of 12 of the Baniruptty Code during
the four-year period before the date that my petition was fied in this case.

E. | have not received 3 discharge in a case fled under chapter 13 of the Bankruptcy Code during the
two-yuar period belaro the date that my pottion was fied in this case.

F. No crmind procesding 8 pandng againat ma alagna that | an guilty of a izeny.

G. Novi case is pancing against me sfiaging frat | am bable for any (a) woizton of the Federal sec.ntes
laws, and Stats socurties law, or any regutabon or order issued under Federal senuriies laws or State
spourities loves: (b) aud. docatt or manipuigion ina fducary capacity or 7 connocben eth the purchase or
sate of any security: {c) civil remody under § 1964 of tie 1& of {6} criminal act, iniqntional tort, or sellil or
tockloss miscondzet that caused serious physical in} death to anoles indivdker in the prenedng fre
yous.

| have made ai payrents meqored by frraed chapter 13 pin.

Attorney for Debtor
Case 16-32135-hdh13 Doc 51 Filed 06/23/21 Entered 06/23/21 18:15:22 Page 2 of 3

NOTICE

UNLESS A RESPONSE (6 FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT BEFORE CLOSE OF BUSSNESS TWENTY ONE (21) DAYS FROM THE DATE OF SERVICE
HEREOF, A HEARING MAY NOT BE CONDUCTED.

ANY RESPONSE MUST BE FILED WITH THE CLERK, AND A COPY MUST BE SERVED UPON
COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTHHEREIN. IF A
RESPONSE IS FILED, A HEARING WILL BE HELD WITH NOTICE TO (1) ANY PERSON TO WHOM A
DEBTOR HAS BEEN ORDER TO PAY SUPPORT (EITHER SPOUSAL SUPPORT OR CHILD SUPPORT),
(2) THE CHAPTER 13 TRUSTEE, (3) THE UNITED STATES TRUSTEE, AND (4) ALL CREDITORS.

iF NO RESPONSE iS TIMELY FILED, THE REUEF REQUESTED SHALL BE DEEMED TO BE
UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT.
 

 

Case'16-32135-hdh13 Doc 51 Filed 06/23/21~ Entéred 06/23/21 18:15:22 Page 3 of 3

CERTIFICATE OF SERVICE

I humeby certify thatan June 22, 2021 a copy of the foregoing “Debtors Carification and Notion ke Eetry of Chapter
13 Discharge Pursuant to 11 U.S.C. Section 1328{a)"' has been served by eecrane notice andioe Untad States First
Glass Mail to the parties listed below and on the atiacted mavix:

Randaie N Cran
Lashondra C. Cran
8767 Cedar Thicket Dr.
Datas, TX 78249

Teusten:

Tom Powers

195 Decker Court 41400
ining, TX 75062

United States Trusten

4100 Conrmerce St, Rm 9050

Dates, TX 75202

and af credilons, per attached mating matrix

Reapactuty submited

fof fulisnna Mt Pad
Julenne M. Parker

 

 

 
